





Exhibit 10.22




MEREDITH CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
FOR EMPLOYEES*
You have been awarded Restricted Stock (the “Award”) under the Meredith
Corporation 2014 Stock Incentive Plan (the “Plan”), as specified in the award
notice (the “Notice”). Any capitalized terms used herein that are otherwise
undefined shall have the same meaning provided in the Plan.
THIS AGREEMENT (the “Agreement”), effective as of the date set forth in the
Notice, is between Meredith Corporation, an Iowa corporation (the “Company”),
and the Grantee named in the Notice (the “Grantee”), and is subject to all
applicable provisions of the Plan and the Plan’s Prospectus. The parties hereto
agree as follows:
1.Grant of Shares. Pursuant to action of the Compensation Committee of the Board
of Directors of the Company (the “Committee”), the Company hereby grants to the
Grantee the number of shares of Common Stock of the Company, $1.00 par value
(the “Shares”), as set forth in the Notice, subject to the Restrictions (the
“Restrictions”) set forth in Section 2 and the other terms and conditions of the
Plan and this Agreement. With respect to this grant of Shares, the date of
grant, the number of Shares granted and the date or dates of the lapse of the
Restrictions have been set forth in the Notice. Concurrently with this grant,
the Company will transfer an amount equal to $1.00 (the par value thereof) from
the Company’s Additional Paid-in Capital account to the Company’s Common Stock
account for each of the Shares that are the subject of this grant, so that said
Shares are fully paid and non-assessable. The Shares will be registered on the
books of the Company’s transfer agent in the Grantee’s name. The Grantee shall
have all the rights of a stockholder with respect to the Shares, including the
right to vote and to receive all dividends or other distributions paid or made
with respect to the Shares. Any securities of the Company which may be issued
with respect to such Shares by virtue of any stock split, combination, stock
dividend or recapitalization shall be deemed to be “Shares” hereunder and shall
be subject to all the terms and conditions of the Plan and this Agreement.
The Grantee shall be deemed to have accepted the Award on the terms and
conditions set forth in the Plan and in this Agreement unless the Grantee
provides written notice to the Company, within 45 days following the date of
grant, stating that the Grantee does not wish to accept the Award. Any such
notice must be sent to the Company in accordance with Section 9 of this
Agreement. Upon the Company’s receipt of any such notice, the Award granted
hereunder will automatically be forfeited to the Company and neither the Company
nor any of its affiliates shall have any further obligations to the Grantee
under this Agreement.
2.    Restrictions. Until and to the extent that the Restrictions imposed by
this Section 2 have lapsed pursuant to Sections 3 or 4 below, the Shares shall
not be sold, exchanged, assigned, transferred, pledged or otherwise disposed of,
and shall be subject to forfeiture as set forth in Section 5 below.
3.    Lapse of Restrictions by Passage of Time. The Restrictions shall lapse and
have no further force or effect with respect to the Shares subject to this grant
at the time or times set forth in the Notice.


* This Agreement governs Awards made on or after July 1, 2017.





--------------------------------------------------------------------------------





4.    Death, Disability or Retirement. In the event of the death, disability or
retirement of the Grantee prior to the lapse of the Restrictions on any or all
of the Shares, the Restrictions on all such Shares shall lapse and have no
further effect as of the date of death, disability or retirement. For these
purposes, “disability” shall mean the Grantee’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or otherwise is a
disability that satisfies the definition of disability in Treas. Reg. §
1.409A-3(i)(4) or any successor provision thereto; and “retirement” shall mean
the termination of the Grantee’s employment by retirement in accordance with the
then established rules of the Company’s tax-qualified retirement plan.
5.    Forfeiture of Shares. In the event of the termination of the Grantee’s
employment by the Company for any reason (including resignation or discharge
with or without cause) other than death, disability or retirement, all of the
Shares then subject to the Restrictions shall be forfeited and transferred to
the Company without consideration to the Grantee or his or her executor,
administrator, personal representative or heirs (“Representative”). The Company
is hereby authorized to cause the transfer into its name all Shares that are
forfeited to the Company pursuant to this Section. In addition, Shares acquired
by Grantee under the Award and this Agreement shall be subject to policies
established and amended from time to time by the Committee regarding the
recovery of erroneously awarded compensation.
6.    Election to Convert Shares into Common Stock Equivalents for Deferral
Purposes. In the sole discretion of the Committee, the Grantee may elect to
convert any or all Shares into an equal number of common stock equivalents
(“CSEs”). Any such election must be made irrevocably in written or electronic
form, in accordance with procedures established by the Company, not later than
30 days after the date set forth in the Notice. The Committee shall have the
authority to establish the terms of such deferral, including the permissible
payment time or times for the CSEs which the Grantee may have the ability to
elect.
It is intended that the CSEs meet the requirements of paragraphs (2), (3), and
(4) of Section 409A of the Code, including the regulations and guidance
promulgated thereunder (“Code § 409A”). The terms and provisions of this Section
6, and the provisions of any election made with respect to the CSEs, should be
interpreted and applied in a manner consistent with such requirements.
The CSEs shall be subject to any conditions provided in the form of election
executed by the Grantee, and to the following provisions of this Section 6:
(a)    The number of CSEs into which the Shares are being converted shall be
credited to a bookkeeping account established in the name of the Grantee subject
to the following terms and conditions:
(i)    Adjustments. If the number of outstanding shares of Common Stock of the
Company is changed as a result of stock dividend, stock split or the like
without additional consideration to the Company, the number of CSEs in the
Grantee’s account shall be adjusted to correspond to such change;


- 2 -    







--------------------------------------------------------------------------------





(ii)    Dividend Equivalents. To compensate for the dividends the Grantee would
have received had the Grantee owned Shares equal to the number of CSEs credited
to his or her account, there shall be credited to the Grantee’s account
additional CSEs equal to (A) the cash dividend the Grantee would have received
had he or she had owned the number of shares of Common Stock equal to the number
of CSEs then credited to the Grantee’s account, divided by (B) the fair market
value of one share of the Company’s Common Stock on the dividend payment date.
If a dividend is paid in shares of stock of another company or in other
property, the Grantee will be credited with the number of shares of that company
or the amount of property which would have been received had the Grantee owned a
number of shares of Common Stock equal to the number of CSEs credited to his or
her account. The shares or other property so credited will be paid out in kind
in accordance with the Grantee’s election.
(b)    Payment. The Company shall deliver to the Grantee, on the date or dates
of payment in accordance with the form of election and the provisions of this
Section 6, a whole number of shares of Common Stock equal to the whole number of
CSEs then payable in accordance with the Grantee’s election (lump sum or
installment payment) or the terms of this Section 6, together with a cash
payment equal to the value of any fractional CSE payable, which cash payment
shall be determined on the basis of the fair market value of a share of Common
Stock as of the date on which the Grantee’s right to payment vests (i.e., the
Grantee’s date of death, disability, retirement or other separation from
service, or a Change in Control (as defined in Section 12 of the Plan));
provided, however, in the event that the CSEs become payable upon a Change in
Control (as defined in Section 12 of the Plan), payment of the CSEs may be made
in shares of Common Stock or in cash.
(i)    Death. In the event of the Grantee’s death, any CSEs credited to the
Grantee’s account on the date of his or her death shall be paid to the Grantee’s
representative. Such payment shall be made within 90 days after the date of the
Grantee’s death.
(ii)    Disability. In the event of the Grantee’s disability, any CSEs credited
to the Grantee’s account shall be paid to the Grantee or his or her
representative, provided that such disability is the Grantee’s inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or otherwise is a disability that satisfies the definition of disability
in Treas. Reg. § 1.409A-3(i)(4) or any successor provision thereto. Payment with
respect to all such CSEs shall be made within 90 days after the date of such
disability.
(iii)    Retirement or other Termination of Service. In the event of the
Grantee’s retirement or other termination from service, any CSEs credited to the
Grantee’s account shall become payable, provided such retirement or termination
of service constitutes a “separation from service” consistent with the
interpretation of such term set forth in Code § 409A. Payment in connection with
such separation from service shall be made (or if payment is to be made in
installments, commence) within 90 days after the date of such separation from
service.


- 3 -    







--------------------------------------------------------------------------------





(iv)    Change in Control. In the event of a change in control of the Company
(as defined in Section 12 of the Plan), any CSEs credited to the Grantee’s
account shall become payable. Payment with respect to all such CSEs shall be
made within 90 days after the date of such change in control,
(c)    Unfunded Obligation. The Company’s obligation with respect to stock
equivalents shall not be funded or secured in any manner, nor shall a Grantee’s
right to receive payment be assignable or transferable, voluntarily or
involuntarily, except as expressly provided herein.
(d)    No Shareholder Rights Prior to Stock Issuance, The Grantee shall not be
entitled to any voting or other shareholder rights as a result of the credit of
CSEs to the Grantee’s account until shares of Common Stock are delivered to the
Grantee (or his or her designated beneficiary or estate) hereunder.
7.    Delivery of Shares. The Company shall deliver the Shares to the Grantee or
his or her Representative as soon as practicable after the lapse of the
Restrictions and other terms and conditions of this Agreement unless the Grantee
makes a deferral election in accordance with rules established by the Committee.
Any such deferral shall result in the transfer of Shares to the Company’s
deferred compensation plan, at the time Shares would otherwise be delivered
hereunder, and the Company’s deferred compensation plan rules shall thereafter
govern the administration of the Award.
8.    Withholding Taxes. The lapse of the Restrictions on any Shares pursuant to
Sections 3 or 4 above shall be conditioned on the Grantee or his or her
Representative having made appropriate arrangements with the Company to provide
for the withholding of any taxes required to be withheld by Federal, state or
local laws in respect of such lapse. This includes providing FICA/Medicare taxes
associated with the retirement accelerated vesting feature discussed in Section
4.
9.    Notices. All notices hereunder shall be deemed given (1) on the date that
it is delivered in hand; (2) on the date that it is sent by certified mail,
return receipt requested, postage prepaid, or by Federal Express or other
recognized delivery service, which provides proof of delivery, all delivery
charges prepaid; (3) two business days after it is sent in writing; or (4) if to
Grantee, on the date that it is sent in electronic form, in each case addressed
as follows:
To the Company:    Meredith Corporation
    1716 Locust Street
    Des Moines, IA 50309-3023
Attention: Corporate Secretary
To a delegate of the Company at such address or using such electronic means as
set forth in procedures established by the Company.
To the Grantee or his or her Representative at the address of the Grantee at the
time appearing in the employment records of the Company, currently as shown in
the Notice, or as provided in Section 17 if sent electronically; or


- 4 -    







--------------------------------------------------------------------------------





At such other address as either party may designate by notice given to the other
in accordance with these provisions.
10.    Term of Agreement. This Agreement shall terminate on the date of the
lapse of all remaining Restrictions.
11.    Succession. This Agreement shall be binding upon and operate for the
benefit of the Company and its successors and assigns and the Grantee and his or
her Representative.
12.    Continuation of Employment. This Agreement shall not confer upon Grantee
any right to continuation of employment by the Company, nor shall this Agreement
interfere in any way with the Company’s right to terminate Grantee’s employment
at any time.
13.    409A provisions. With respect to any award that becomes subject to Code §
409A:
(a)    Six-Month Delayed Payment to “Specified Employees.” In the case of any
Grantee who is entitled to payment hereunder because of a separation from
service (as such term is defined under Code § 409A) from the Company which is
subject to Code § 409A and, at the time of such separation from service, is a
“specified employee,” as determined by the Company in compliance with Code §
409A and the Company’s written policy regarding the identification of specified
employees, if any, then in effect (which policy is incorporated herein by
reference), then no payment shall be made, except as permitted under Code §
409A, prior to the first day of the calendar month beginning seven (7) months
after the Grantee’s separation from service (or the date of his or her earlier
death), or as soon as administratively practicable thereafter.
(b)    Termination of Arrangement. With the approval of the Board, the Committee
may terminate, amend, or modify the Agreement, provided that such termination,
amendment, or modification is consistent with the terms of the Plan; and
provided further, that no such termination, amendment or modification may be
made to the Agreement that would cause any Shares that are excluded from the
coverage of Code § 409A to be covered by Code § 409A or would cause the Grantee
to be subject to the income inclusion provisions of Code § 409A(a)(1), or may in
any way adversely affect Grantee’s rights under this Agreement. The Company
reserves the right to amend the Agreement in any respect solely to comply with
the provisions of Code § 409A so as not to trigger any unintended tax
consequences prior to the distribution of benefits provided herein.
(c)    Payment Timing. Notwithstanding anything to the contrary herein, if any
applicable payment period begins in one taxable year and ends in the following
taxable year, Grantee shall not have the right to designate the year of the
payment.
14.    Governing Law. All questions concerning the construction, validity and
interpretation of the Award as described in the Notice and this Agreement shall
be governed by and construed according to the internal law and not the law of
conflicts of the State of Iowa and shall be brought only in federal or state
court in Iowa.
15.    Plan Document. The Award and this Agreement are intended to conform in
all respects with, and are subject to, all applicable provisions of the Plan.
Inconsistencies between


- 5 -    







--------------------------------------------------------------------------------





the Award, this Agreement, the Plan Prospectus, or the Plan shall be resolved in
accordance with the terms of the Plan. By your deemed acceptance of the Award
and this Agreement, you agree to be bound by all of the terms of this Agreement,
the Plan, the Plan Prospectus, and any share ownership and retention guidelines
established by the Company. The Plan and the Plan’s Prospectus are available at:
Plan Prospectus:
https://meredith.sharepoint.com/sites/intranet/hr/Benefits/Stock%20Plan%20Administration/2014%20Plan%20Prospectus.pdf
Plan:
https://meredith.sharepoint.com/sites/intranet/hr/Benefits/Stock%20Plan%20Administration/2014%20Stock%20Incentive%20Plan.pdf
or from:
Corporate Secretary
Meredith Corporation
1716 Locust Street, Mail Stop LS101-A
Des Moines, IA 50309
Phone:    515-284-3357
Fax:     515-284-3933
Email: shareholderhelp@meredith.com


The Plan and the Plan Prospectus are also available if you go to the Meredith
Intranet > Human Resources > Benefits Center > Stock Plan Administration.


16.    Interpretations. Any dispute, disagreement or question which arises
under, or as a result of, or in any way relates to the interpretation,
construction or application of the terms of the Award, this Agreement, the Plan,
or the Plan Prospectus will be determined and resolved by the Committee or its
authorized delegate. Such determination or resolution by the Committee or its
authorized delegate will be final, binding and conclusive for all purposes.
17.    Electronic Delivery. By your deemed acceptance of the Award, as set forth
in the Notice and this Agreement, you consent to accept electronic delivery of
any documents that the Company may be required to deliver (including, but not
limited to, prospectuses, grant or award notifications and agreements, account
statements, and any other forms or communications related to the Award or the
Plan) via Company e-mail or any other electronic system established and
maintained by the Company or a third party designated by the Company, as
determined by the Company in its sole discretion.
 


- 6 -    





